Citation Nr: 0948218	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-38 514	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had active military service from September 1950 
to September 1953.  The record also reflects that the Veteran 
had subsequent periods of service in the Army Reserves from 
April 1956 to March 1985, which included active and inactive 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision, by the 
Muskogee, Oklahoma, Regional Office (RO), which denied the 
claim for service connection for hypertension.  The Veteran 
perfected a timely appeal to that decision.  

This matter was previously before the Board in August 2008, 
at which time it was remanded for further evidentiary 
development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).  


FINDING OF FACT

Hypertension was not manifest during active military service 
nor within one year of discharge from active military 
service.  


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1121, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2005 from the RO to the Veteran, which 
was issued prior to the RO decision in August 2005.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
that letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  In addition, the October 
2005 SOC and the September 2009 SSOC provided the Veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case 
law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the Veteran's medical records have been lost.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996).  In this case, in response to the RO's 
request, a January 2009 statement from the National Personnel 
Records Center (NPRC) noted that the Veteran's service 
treatment reports were furnished to the VA Regional Office in 
Muskogee, Oklahoma in November 2004; however, the records are 
not located in the claims file.  In May 2009, the RO made a 
formal finding of unavailability of the Veteran's service 
treatment records.  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  The Veteran has not been afforded 
examinations on the issues decided herein.  Under VA 
regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With regard to his claim 
of entitlement to service connection for hypertension, there 
is no credible indication that the disability may be 
associated with service, and the file is otherwise sufficient 
to make a decision on the claim.  Therefore, examinations are 
not necessary.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Legal Criteria.

Service connection may be granted for a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The Federal Circuit has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and hypertension becomes manifest 
to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

By regulation, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 note (1) (2009).  Also, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  The regulations show that there 
is a difference between being diagnosed with hypertension and 
having hypertension that is compensable for VA purposes.  

"Active military service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24).  The 
term "ACDUTRA" means full-time duty in the Armed Forces 
performed by Reserves for training purposes.  See 38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6.  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III. Discussion.

The Veteran contends that his hypertension became manifest 
while he was on active duty for training.  The record 
indicates that the Veteran served on active duty from 
September 1950 to September 1953.  As previously noted, the 
Veteran's service treatment records for this period are 
unavailable.  In this regard, where service medical records 
are missing, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, supra.  The Board nevertheless notes 
that there is no indication of record, nor does that Veteran 
contend, that his hypertension had its onset during the above 
period of active duty.  The Veteran cannot be service 
connected for hypertension based on his active duty service 
because he did not have hypertension during such service and 
no competent medical authority has linked hypertension to 
that period.  The presumption does not operate to provide for 
service connection either.  The record does not show that the 
Veteran had hypertension after one year from his active duty 
service.  

The records reflect that the Veteran had subsequent periods 
in the Army Reserves from April 1956 to March 1985, which 
included ACDUTRA and inactive duty training (INACDUTRA).  
Army reserve records show that the Veteran was diagnosed with 
hypertension during a periodic examination in April 1976; 
subsequently, during a quadrennial examination in November 
1980, he was diagnosed with mild hypertension, untreated.  

The only claimants (as defined by 38 U.S.C.A. § 101(2)) who 
are entitled to the benefits of the presumptions of 38 C.F.R. 
§ 3.309, are those who either (1) served on active duty; (2) 
were disabled or died from a disease or injury incurred in or 
aggravated in line of duty during active duty for training; 
or (3) were disabled or died from an injury incurred in or 
aggravated in line of duty during inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In this 
regard, the Board notes that statements of service from the 
National Personnel Records Center (NPRC), received in January 
2009, do not show that the Veteran served on ACDUTRA in April 
1976 or November 1980.  No medical or treatment records show 
any presence or diagnosis of hypertension during the 
Veteran's periods of ACDUTRA.  The presumption does not apply 
for the Veteran's ACDUTRA.  

Moreover, the Board has reviewed all evidence of record, and 
finds no current diagnosis of hypertension.  In fact, with 
the exception of the Army Reserve treatment records, the 
claims folder contains no medical evidence.  It is noteworthy 
that, in his November 2005 substantive appeal, the Veteran 
indicated that he had no other diagnoses of hypertension; 
therefore, he does not allege that he currently has 
hypertension.  Without a showing of a current diagnosis of 
hypertension, the Board finds that service connection for 
pertinent disability must be denied.  See Brammer, supra.  

Lastly, there is no evidence linking claimed disability to a 
period of active duty or ACDUTRA, or to injury incurred 
during INACDUTRA.  

The Veteran claims that he has hypertension that had its 
onset in service.  While he is competent to describe his 
symptomatology, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The Veteran has not been afforded a VA examination and 
medical opinion in connection with this claim.  Pursuant to 
the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (4) 
(2009); see Charles v. Principi, 16 Vet. App. 370 (2002).  
Even if the Veteran may be said to currently experience 
hypertension, see 38 C.F.R. § 3.309 (cardiovascular-renal 
disease, including hypertension is considered a chronic 
disease), there is no suggestion that it is associated with a 
period of qualifying service.  

In conclusion, there is no evidence of a current disability 
that is related to any period of active military service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against his claim.  38 U.S.C.A. § 5107(b).  Thus, 
the service connection claim for hypertension must be denied.  


ORDER

Service connection for hypertension is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


